COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


EINAR F. JARVINEN
                                             MEMORANDUM OPINION *
v.   Record No. 1763-98-4                         PER CURIAM
                                                MARCH 9, 1999
CLAIRE-LOUISE VOTAW


                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                          F. Bruce Bach, Judge

           (Arlene L. Pripeton, on briefs), for
           appellant. Appellant submitting on brief.

           (Paul R. Smollar; Kuder, Smollar & Friedman,
           P.C., on brief), for appellee. Appellee
           submitting on brief.


     The trial judge ruled that the remarriage of Claire-Louise

Votaw prior to age fifty-five did not terminate her share of

Einar F. Jarvinen's benefits from the Foreign Service pension,

which was being paid to Jarvinen, the participant in the plan, at

the time of their divorce.     Jarvinen contends that the trial

judge erred (1) by ruling that Votaw's share of the pension would

not terminate under 22 U.S.C. §§ 4054 and 4071j; and (2) by

adding, more than twenty-one days after entry of the final

decree, provisions to the "Court Order Acceptable for Processing"

(COAP) that were not contained in the parties' agreement or the

final decree.     Upon reviewing the record and briefs of the

parties, we reverse the order.



     *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     Under 22 U.S.C. § 4071j(a)(1)(A), "[u]nless otherwise

expressly provided by any spousal agreement or court order

governing disposition of benefits under this part," a former

spouse of a participant eligible for benefits under the Foreign

Service Pension System is entitled to a share of those benefits

"during the period described in subparagraph (B)."   Subparagraph

(B) provides as follows:

          The period referred to in subparagraph (A) is
          the period which begins on the first day of
          the month following the month in which the
          divorce or annulment becomes final and ends
          on the last day of the month before the
          former spouse dies or remarries before 55
          years of age.

22 U.S.C. § 4071j(a)(1)(B).

     If the former spouse remarries before reaching fifty-five

years of age and before any benefits have commenced, the former

spouse receives no benefits.   See 22 U.S.C. § 4071j(a)(3).    See

also Wilson v. Collins, 27 Va. App. 411, 419, 499 S.E.2d 560, 564

(1998) (interpreting 22 U.S.C. § 4054(a)(2), which has language

analogous to 22 U.S.C. § 4071j(a)(3)).   Thus, under the statutory

scheme, a former spouse who remarried before reaching age

fifty-five would receive no benefits if the participant's

benefits had not yet commenced.   If, however, the payment of the

participant's benefits had begun, the period for which the former

spouse was entitled to payments would cease as of the last day of

the month preceding the remarriage.    The trial judge ruled in his

letter opinion that Votaw’s benefits would not terminate

regardless of her marital status because the payment of



                               - 2 -
Jarvinen's benefits had begun before Votaw reached the age of

fifty-five.   That ruling does not comport with the statute.

     Neither the parties' agreement nor the final decree of

divorce expressly waived the provisions of 22 U.S.C. § 4071j.

See 22 U.S.C. § 4071j(a)(1)(A).    See also Wilson, 27 Va. App. at

419-22, 499 S.E.2d at 564-65.   The trial judge lacked authority

to grant Votaw a share of Jarvinen's pension benefits regardless

of her marital status.   By doing so, the judge added a

substantive provision to the parties' agreement and the final

decree.

     Rule 1:1 prohibits modification of "all final judgments,

orders, and decrees" beyond twenty-one days after the date of

entry.    Although Code § 20-107.3(K)(4) allows the trial judge to

"[m]odify any order entered . . . intended to affect or divide

any pension, profit-sharing or deferred compensation plan or

retirement benefits," that authority exists "only for the purpose

of establishing or maintaining the order as a qualified domestic

relations order or to revise or conform its terms so as to

effectuate the expressed intent of the order."   Code

§ 20-107.3(K)(4).   The statute "does not empower trial courts to

make substantive modifications . . . in the final divorce

decree."    Caudle v. Caudle, 18 Va. App. 795, 795, 447 S.E.2d 247,

248-49 (1994).    See also Pearce v. Hoy, 29 Va. App. __, __, 508

S.E.2d __, __ (1999).




                                - 3 -
     For these reasons, we reverse the trial judge's order and

remand this case for entry of a COAP consistent with this

opinion.

                                        Reversed and remanded.




                              - 4 -